DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Rowe (Reg. No. 58,948) on 05/13/2022.
The application has been amended as follows: 

Amend claim 1 as follows:
1. A solid-state lithium ion electrolyte, comprising:
at least one material selected from the group of materials consisting of compounds of formulae (I), (II), (III) and (IV): 
Lix-y(M1)yAlCl4 										(I)
wherein 
y is a number from greater than 0 to less than 1, x is a value such that charge neutrality of the formula is obtained, and M1 is at least one element different from Li selected from elements of groups 1, 2 and 13;
LixAl1-z(M2)zCl4										(II)
wherein 
z is a number from greater than 0 to less than 1, x is a value such that the formula (II) is charge neutral, and M2 is at least one element different from Al selected from elements of groups 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 16 and 17; and 
LixAlCl4-h(X)h										(III)
wherein 
h is from greater than 0 to less than 4, x is a value such that the formula (III) is charge neutral, and X is at least one element different from Cl selected from elements of groups 16 and 17; and 
Lix-m(M1)mAl1-n(M2)nCl4-o(X)o								(IV)
wherein 
m is a number from 0 to less than 1, n is a number from 0 to less than 1, o is a number from 0 to less than 4 and x is a value such that formula (IV) is charge neutral, with the proviso that at least two of m, n and o cannot be 0, 
wherein the compounds of formulae (I), (II), (III) and (IV) comprise a crystal lattice structure having an orthorhombic phase of the space group Pnma, and 
with the proviso that the content of M1, M2 and/or X is a value such that the Pnma structure of the compound is maintained, and wherein a lithium ion (Li+) conductivity of the solid state lithium ion electrolyte is from 0.1 to 10 mS/cm at 300K. 

Cancel claim 2. 

Amend claim 5 as follows:
5. A solid state lithium battery, comprising:
	an anode; 
	a cathode; and 
	a solid state lithium ion electrolyte located between the anode and the cathode; 
	wherein 
the solid state lithium ion electrolyte comprises at least one material selected from the group of materials consisting of compounds of formulae (I), (II), (III) and (IV): 
Lix-y(M1)yAlCl4 										(I)
wherein 
y is a number from greater than 0 to less than 1, x is a value such that charge neutrality of the formula is obtained, and M1 is at least one element different from Li selected from elements of groups 1, 2 and 13;
LixAl1-z(M2)zCl4										(II)
wherein 
z is a number from greater than 0 to less than 1, x is a value such that the formula (II) is charge neutral, and M2 is at least one element different from Al selected from elements of groups 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 16 and 17; and 
LixAlCl4-h(X)h										(III)
wherein 
h is from greater than 0 to less than 4, x is a value such that the formula (III) is charge neutral, and X is at least one element different from Cl selected from elements of groups 16 and 17; and 
Lix-m(M1)mAl1-n(M2)nCl4-o(X)o								(IV)
wherein 
m is a number from 0 to less than 1, n is a number from 0 to less than 1, o is a number from 0 to less than 4 and x is a value such that formula (IV) is charge neutral, with the proviso that at least two of m, n and o cannot be 0, 
wherein the compounds of formulae (I), (II), (III) and (IV) comprise a crystal lattice structure having an orthorhombic phase of the space group Pnma, and 
with the proviso that the content of M1, M2 and/or X is a value such that the Pnma structure of the compound is maintained, and wherein a lithium ion (Li+) conductivity of the solid state lithium ion electrolyte is from 0.1 to 10 mS/cm at 300K.


	Amend claim 7 as follows:
	7. An electrode for a solid state lithium battery, comprising:
	a current collector; and 
	an electrode active layer on the current collector; 
	wherein the electrode active layer comprises at least one compound selected from the group consisting of compounds of formulae (I), (II), (III) and (IV):
Lix-y(M1)yAlCl4 										(I)
wherein 
y is a number from greater than 0 to less than 1, x is a value such that charge neutrality of the formula is obtained, and M1 is at least one element different from Li selected from elements of groups 1, 2 and 13;
LixAl1-z(M2)zCl4										(II)
wherein 
z is a number from greater than 0 to less than 1, x is a value such that the formula (II) is charge neutral, and M2 is at least one element different from Al selected from elements of groups 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 16 and 17; and 
LixAlCl4-h(X)h										(III)
wherein 
h is from greater than 0 to less than 4, x is a value such that the formula (III) is charge neutral, and X is at least one element different from Cl selected from elements of groups 16 and 17; and 
Lix-m(M1)mAl1-n(M2)nCl4-o(X)o								(IV)
wherein 
m is a number from 0 to less than 1, n is a number from 0 to less than 1, o is a number from 0 to less than 4 and x is a value such that formula (IV) is charge neutral, with the proviso that at least two of m, n and o cannot be 0, 
wherein the compounds of formulae (I), (II), (III) and (IV) comprise a crystal lattice structure having an orthorhombic phase of the space group Pnma, and 
with the proviso that the content of M1, M2 and/or X is a value such that the Pnma structure of the compound is maintained, and wherein a lithium ion (Li+) conductivity of the compound is from 0.1 to 10 mS/cm at 300K.

	Amend claim 8 as follows:
	8. An electrode for a solid state lithium battery, comprising:
	a current collector; 
	an electrode active layer on the current collector; and a coating layer on the electrode active layer; 
	wherein the coating layer on the electrode active layer comprises at least one compound selected from the group consisting of formulae (I), (II), (III) and (IV); 
Lix-y(M1)yAlCl4 										(I)
wherein 
y is a number from greater than 0 to less than 1, x is a value such that charge neutrality of the formula is obtained, and M1 is at least one element different from Li selected from elements of groups 1, 2 and 13;
LixAl1-z(M2)zCl4										(II)
wherein 
z is a number from greater than 0 to less than 1, x is a value such that the formula (II) is charge neutral, and M2 is at least one element different from Al selected from elements of groups 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 16 and 17; and 
LixAlCl4-h(X)h										(III)
wherein 
h is from greater than 0 to less than 4, x is a value such that the formula (III) is charge neutral, and X is at least one element different from Cl selected from elements of groups 16 and 17; and 
Lix-m(M1)mAl1-n(M2)nCl4-o(X)o								(IV)
wherein 
m is a number from 0 to less than 1, n is a number from 0 to less than 1, o is a number from 0 to less than 4 and x is a value such that formula (IV) is charge neutral, with the proviso that at least two of m, n and o cannot be 0, 
wherein the compounds of formulae (I), (II), (III) and (IV) comprise a crystal lattice structure having an orthorhombic phase of the space group Pnma, and 
with the proviso that the content of M1, M2 and/or X is a value such that the Pnma structure of the compound is maintained, and wherein a lithium ion (Li+) conductivity of the coating layer is from 0.1 to 10 mS/cm at 300K.

Allowable Subject Matter
Claims 1 and 3-10 allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: claims 1, 5, 7 and 8 at least require either a solid-state lithium ion electrolyte, an electrode active layer, or an electrode active layer coating layer that comprises at least one compound selected from the group consisting of compounds of formulae (I), (II), (III) and (IV):
Lix-y(M1)yAlCl4 										(I)
wherein 
y is a number from greater than 0 to less than 1, x is a value such that charge neutrality of the formula is obtained, and M1 is at least one element different from Li selected from elements of groups 1, 2 and 13;
LixAl1-z(M2)zCl4										(II)
wherein 
z is a number from greater than 0 to less than 1, x is a value such that the formula (II) is charge neutral, and M2 is at least one element different from Al selected from elements of groups 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 16 and 17; and 
LixAlCl4-h(X)h										(III)
wherein 
h is from greater than 0 to less than 4, x is a value such that the formula (III) is charge neutral, and X is at least one element different from Cl selected from elements of groups 16 and 17; and 
Lix-m(M1)mAl1-n(M2)nCl4-o(X)o								(IV)
wherein 
m is a number from 0 to less than 1, n is a number from 0 to less than 1, o is a number from 0 to less than 4 and x is a value such that formula (IV) is charge neutral, with the proviso that at least two of m, n and o cannot be 0, 
wherein the compounds of formulae (I), (II), (III) and (IV) comprise a crystal lattice structure having an orthorhombic phase of the space group Pnma, and 
with the proviso that the content of M1, M2 and/or X is a value such that the Pnma structure of the compound is maintained, and wherein a lithium ion (Li+) conductivity of the compound is from 0.1 to 10 mS/cm at 300K. This material with this crystal structure has high Li-ion conductivity in all of the configurations of a solid electrolyte, a protective coating for an electrode, or an active component of an electrode [page 22]. 
	Closest prior art reference US PGPub 2021/0408586 discloses a solid electrolyte material having high lithium ion conductivity [Abstract]. M1 may be Mg or Zn [0020], and the selection of Cl is also designed to enhance the lithium ion conductivity [0028], and the formula may include examples of Li1.9Mg0.9Al0.1Cl4, Li1.8Mg0.8Al0.2Cl4, Li1.7Mg0.7Al0.3Cl4, Li1.6Mg0.6Al0.4Cl4 [Table 1]. However, even if it’s argued that the formulas inherently read on the claimed orthorhombic phase of the space group Pnma, the demonstrated lithium ion conductivity is on the order of 10-5 S/cm [Table 1], which is at least an order of magnitude of 10 smaller than the claimed of lithium ion conductivity of the claimed invention, which is 0.1 to 10 mS/cm or 10-4 to 10-2 S/cm. 
Prior art reference US PGPub 2019/0123384 discloses a generic electrolyte material of LiAlCl4 [Table 1], which is shown by the claimed invention to have lower Li-ion probability density than the claimed doped version of the compound [page 22]. 
None of the prior art references disclose the benefits of the claimed invention as cited above. Therefore, taking into consideration the aforementioned reasons, the prior art does not disclose, teach, suggest, or render obvious the claimed requirement of a solid-state lithium ion electrolyte, an electrode active layer, or an electrode active layer coating layer that comprises at least one compound selected from the group consisting of compounds of formulae (I), (II), (III) and (IV):
Lix-y(M1)yAlCl4 										(I)
wherein 
y is a number from greater than 0 to less than 1, x is a value such that charge neutrality of the formula is obtained, and M1 is at least one element different from Li selected from elements of groups 1, 2 and 13;
LixAl1-z(M2)zCl4										(II)
wherein 
z is a number from greater than 0 to less than 1, x is a value such that the formula (II) is charge neutral, and M2 is at least one element different from Al selected from elements of groups 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 16 and 17; and 
LixAlCl4-h(X)h										(III)
wherein 
h is from greater than 0 to less than 4, x is a value such that the formula (III) is charge neutral, and X is at least one element different from Cl selected from elements of groups 16 and 17; and 
Lix-m(M1)mAl1-n(M2)nCl4-o(X)o								(IV)
wherein 
m is a number from 0 to less than 1, n is a number from 0 to less than 1, o is a number from 0 to less than 4 and x is a value such that formula (IV) is charge neutral, with the proviso that at least two of m, n and o cannot be 0, 
wherein the compounds of formulae (I), (II), (III) and (IV) comprise a crystal lattice structure having an orthorhombic phase of the space group Pnma, and 
with the proviso that the content of M1, M2 and/or X is a value such that the Pnma structure of the compound is maintained, and wherein a lithium ion (Li+) conductivity of the compound is from 0.1 to 10 mS/cm at 300K.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P DOMONE whose telephone number is (571)270-7582. The examiner can normally be reached M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P DOMONE/Primary Patent Examiner
 Art Unit 1725